United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1207
                                   ___________

Ronald R. Mower, Named as Ronald       *
Mower (No middle initial); Terry       *
Klooster; Kenneth Sandy,               *
                                       *
            Plantiffs-Appellants,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
E. A. Westfall, also known as Penny    *
Westfall; Darwin E. Chapman, Sued as: *        [UNPUBLISHED]
Darwin Chapman (No middle initial); *
Iowa Department of Public Safety,      *
                                       *
            Defendants-Appellees.      *
                                  ___________

                             Submitted: November 8, 2002

                                  Filed: November 15, 2002
                                   ___________

Before WOLLMAN, LAY, and LOKEN Circuit Judges.
                           ___________

PER CURIAM.

       After review of the overall record, the opinion of the District Court, and the
briefs filed on appeal in this court, we affirm the judgment based upon the well-
reasoned opinion of the District Court.
See 8th Cir. R. 47(b).

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-